I think the conviction erroneous, unless a party may be charged simply with maliciously setting fire to the freehold of one person, and, without allegation or averment of any kind, convicted of burning his insured goods with intent to prejudice or defraud another person, the insurer. The statute provides that when, by law, an offence comprises different degrees, an indictment may contain counts for the different degrees of the same offence, or for any of such degrees (2 R.S., 728, § 51); and there is also the provision that "upon an indictment for any offence consisting of different degrees, as prescribed in this chapter, the jury may find the accused not guilty of the offence in the degree charged in the indictment, and may find such accused person guilty of any degree of such offence inferior to that charged in the *Page 187 
indictment, or of an attempt to commit such offence." (2 R.S. 702, § 27.) This provision, it is supposed, supports the charge of the judge, and permits a conviction on an indictment simply for firing the dwelling house of another, of an offence unknown to the common law, and the essence of which is the intent to defraud an insurance company. The statute should receive a reasonable construction. Its real meaning is, that upon an indictment charging an offence of which the statute has prescribed different degrees, the inferior degrees being generic to the superior, and the indictment containing enough to apprise the accused of the lesser charge, if the evidence, in the view of the jury, be insufficient to convict of the greater offence charged, but sufficient to convict of an inferior degree of such offence, the jury may find the accused guilty of the inferior degree, or of an attempt to commit the offence charged. As, for example, if a person should be charged with setting fire to an inhabited dwelling house in the nighttime, which would be arson in the first degree, and the proof should be that the firing was in the daytime, the jury would be justified in convicting the accused of the second degree of the offence charged. The offence is the voluntary and malicious firing of the house of another, which, whether committed by day or night, was a felony, at common law. The statute attaches a lesser degree of criminality where the firing is in the daytime; but the indictment essentially charges the offence in either the first or the second degree. If the indictment in the present case had counted on the statute crime of arson in the third degree, but had omitted to allege either that the goods burned were insured, or that the burning was with the intent to defraud the insurer, either objection would have been fatal on demurrer; and there could have been no conviction under such an indictment for arson in the third degree. How, therefore, can it be even plausibly urged that, upon an indictment not charging or averring the essential elements that go to constitute the statutory crime, but where there is an utter omission to apprise the party of the charge against him, and, in fact, he is misled by a charge of a different nature altogether, he may be properly *Page 188 
convicted. Certainly, the prisoner could not, in this case, unless courts are prepared to give such a construction to the statute, as that a party may be indicted simply for will fully setting fire to the dwelling house of A B, and if the proof should disclose the fact, not that he set fire to such dwelling house, but that he burned his own goods with the intent to defraud C D, the jury are authorized to convict of the latter offence, because it happens to be embraced in one of the inferior statutory degrees of arson.
I am clearly of the opinion that the judgment of the Court of Sessions should be reversed, and the defendant discharged.
All the judges concurring,
Judgment reversed, and prisoner discharged.